      Case 2:20-cv-00190-SMV-CG Document 43 Filed 06/14/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

              Plaintiff,
v.                                                               No. CV 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

              Defendants.

                       ORDER GRANTING MOTION TO LIFT STAY

       THIS MATTER is before the Court on Plaintiff Sierra Ortiz’s Motion to Lift Stay

(the “Motion”), (Doc. 42), filed on June 10, 2021. In the Motion, Plaintiff explains that

Defendant Patrick Howard pled guilty on May 27, 2021, was sentenced that same day,

and “[n]ow that the criminal case has concluded, Mr. Howard has no Fifth Amendment

privilege on which he and the other Defendants can rely to stay this civil case.” (Doc. 42

at 1). The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the stay is lifted.

       IT IS FURTHER ORDERED that Defendants shall file an answer or other

responsive pleading by July 5, 2021. The Court shall reset the Rule 16 Scheduling

Conference via separate order.

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
